UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xAnnual Report Pursuant to Section 13 or 15(D) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2013 o Transition Report Under Section 13 or 15(D) of the Securities Exchange Act of 1934 for the transition period fromto Commission File Number: 333-154912 U.S. RARE EARTH MINERALS, INC. (formerly known as U.S. Natural Nutrients and Minerals, Inc.) (Exact name of small Business Issuer as specified in its charter) Nevada 26-2797630 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6460 Medical Center St. Ste 230 Las Vegas, NV (Address of principal executive offices) (Zip Code) Issuer's telephone number, including area code: (702) 888-1450, ext 281 n/a Former address if changed since last report Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 per share Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x Noo Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No Registrant’s revenues for its most recent fiscal year: $417,336. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 193,856,138. The aggregate market value of voting and nonvoting stock held by non-affiliates of the registrant, based upon the closing price of $.06 per share for shares of the registrant’s Common Stock on December 31, 2013, the last business day of the registrant’s most recently completed fiscal year as reported by the NASDAQ OMX, was approximately $7 million.In calculating such aggregate market value, shares of Common Stock held by each officer, director and holder of 5% or more of the outstanding Common Stock (including outstanding shares with respect to which a holder has the right to acquire beneficial ownership within 60 days) were excluded because such persons may be deemed to be affiliates. TABLE OF CONTENTS PART I ITEM 1 BUSINESS 4 ITEM 1A RISK FACTORS 5 ITEM 1B UNRESOLVED STAFF COMMENTS 5 ITEM 2 PROPERTIES 5 ITEM 3 LEGAL PROCEEDINGS 5 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 5 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 6 ITEM 6. SELECTED FINANCIAL DATA 10 ITEM 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 10 ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 13 ITEM 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 14 ITEM 9A(T). CONTROLS AND PROCEDURES 14 ITEM 9B OTHER INFORMATION 15 PART III ITEM 10 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 16 ITEM 11. EXECUTIVE COMPENSATION 18 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 18 ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 19 ITEM 14 PRINCIPAL ACCOUNTANT FEES AND SERVICES 19 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 21 SIGNATURES 22 2 FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K (the “Report”), including ”Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item 7 contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 regarding future events and the future results of U. S. Natural Nutrients & Minerals, Inc. and its consolidated subsidiaries (the “Company”) that are based on management’s current expectations, estimates, projections and assumptions about the Company’s business. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “sees,” “estimates” and variations of such words and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in such forward-looking statements due to numerous factors, including, but not limited to, those discussed in the “Risk Factors” section in Item 1A, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item 7 and elsewhere in this Report as well as those discussed from time to time in the Company’s other Securities and Exchange Commission filings and reports. In addition, such statements could be affected by general industry and market conditions. Such forward-looking statements speak only as of the date of this Report or, in the case of any document incorporated by reference, the date of that document, and we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this Report. If we update or correct one or more forward-looking statements, investors and others should not conclude that we will make additional updates or corrections with respect to other forward-looking statements. 3 PART I ITEM 1. BUSINESS. Overview U.S. Rare Earth Minerals (formerly U.S. Natural Nutrients and Minerals, Inc.) (the “Company”), was organized on June 9, 2008. The Company changed its name in April, 2011. The Company’s focus is on sales and distribution of certain products derived from the Company’s mining activities relating to natural mineral deposits commonly known as Calcium Montmorillonite. These activities will be carried out through a web-based and distributor-based sales program directed at agricultural and human uses of the product.The Company commenced its mining activities in 2009, the Company entered into an agreement with M Strata, LLC whereby M Strata granted the Company permission and consent to mine certain mining claims owned or controlled by M Strata located on land located in the southwestern part of southern Nevada not far from the town of Panaca.Fifty percent (50%) of the beneficial ownership of M-Strata is owned by Paul Hait and Dennis Cullison.Dennis Cullison is a director of the Company.Paul Hait was formerly a director of the Company but he resigned in February of 2013 to take care of an ailing wife.Paul Hait and Dennis Cullison each own or control more than 10% of the outstanding stock of the Company.By reason of Paul Hait owning more than 10% of the outstanding stock of the Company he is therefore deemed to be a control person as that term is defined by the Securities and Exchange Act of 1933, as amended.A copy of the First Amended and Restated Mining Agreement (the “M Strata Agreement”)effective as of November 1, 2013 was filed with the Securities and Exchange Commission in late 2013 on Form 8-K. The Company has commenced a sales and marketing program of the product extracted in the mining process under the name “Excelerite”.Engineers employed by the Company estimate that the claims, which are the subject of the M Strata Agreement may contain as much as one hundred million tons of Calcium Montmorillonite material and perhaps more.The Company believes that Excelerite may have broad applications for plants, animals and humans.Specifically, the Company believes that by adding Excelerite back into the soil, household and commercial farmers are replacing what has been lost by the use of man-made fertilizers over hundreds of years. Farmers using Excelerite are seeing higher yields and larger and more nutritious crops. In addition, studies suggest that animals whose feed is supplemented with Excelerite grow healthier and produce more. The naturally chelated nutrients and minerals in Exceleritemay enhance the production of enzymes. Without enzymes living things cannot build protein and other vital processes. Micro “Excelerite", a supplement form of Excelerite, is believed to rejuvenate the health of the human body in many ways. In addition to its natural supply of 78 essential nutrients and minerals, its ionic charge removes toxins as it works through the digestive tract. 4 The Company intends to market the product through various channels including but not limited to direct distribution, sales through third-party distributors and sales through the Company’s website.The Company has also undertaken to develop a network of distributors, both in the United States and internationally.Dennis Cullison, President and a Director of the Company, has been marketing the product to agricultural customers in Idaho and Oregon.Mr. Cullison has also devoted substantial focus on the marketing of a human supplement utilizing the product named “Micro-Excelerite”.The human supplement business was transferred into a wholly owned subsidiary called Bio-Multimin, Inc. in 2010.Bio-Multimin, Inc. was the subject of a spin-off to the Company’s shareholders in January, 2013.The shares of Bio-Multimin, Inc. are not registered and therefore cannot be publicly traded until registered with the Securities and Exchange Commission. Employees As of December 31, 2013, the Company had two employees. Item 1A. Risk Factors. As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide this information. Item 1B.Unresolved Staff Comments. As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide this information. Item 2. Description of Property. The Company rents office space at 6460 Medical Center St., Suite 230, Las Vegas, Nevada 89148 Item 3. Legal Proceedings. The Company was involved in a legal proceeding concerning the ownership of four million five hundred thousand shares of common stock paid for certain financial public relations services which were not adequately performed or not performed at all.The lawsuit was settled on terms that were favorable to the Company. Item 4. Submission of Matters to a Vote of Security Holders. None. 5 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities. Common Stock Our Articles of Incorporation authorizes the issuance of up to 300,000,000 shares of common stock, par value $0.001 per share (the “Common Stock”).The Common Stock trades over the counter bulletin board.As of December 31, 2013 and 2012, there were 193,856,138 and 161,909,196, respectively of shares outstanding. Preferred Stock Our Certificate of Incorporation authorizes the issuance of up to 50,000,000 shares of preferred stock, par value $0.001 per share (the “Preferred Stock”).The Preferred Stock is not publicly traded.As of December 31, 2013 and 2012, there were 440,500 and 37,500, respectively of shares outstanding. Dividend Policy The Company has not declared or paid any cash dividends on its common stock and does not intend to declare or pay any cash dividend in the foreseeable future. The payment of dividends, if any, is within the discretion of the Board of Directors and will depend on the Company’s earnings, if any, its capital requirements and financial condition and such other factors as the Board of Directors may consider. Securities Authorized for Issuance under Equity Compensation Plans On January 19, 2010, the Company established a 2010 Employee, Director and Consultant Stock Plan(the “2010 Plan”). The 2010 Plan was approved by the Company’s board of directors and by the consent of theshareholders owning a majority of the outstanding shares.The material features of the 2010 Plan are described below. Administration A designated Administrator, or in the absence of such, our Board of Directors, Compensation Committee or both, in the sole discretion of our Board, administers the 2010 Plan, which was approved by the Company’s Board of Directors on January 19, 2010. The Board, subject to the provisions of the 2010 Plan, has the authority to determine and designate officers, employees, directors and consultants to whom awards shall be made and the terms, conditions and restrictions applicable to each award (including, but not limited to, the option price, any restriction or limitation, any vesting schedule or acceleration thereof, and any forfeiture restrictions). The Board may, in its sole discretion, accelerate the vesting of awards. The Board of Directors must approve all grants of Options and Stock Awards issued to our officers or directors. Types of Awards The 2010 Plan is designed to enable us to offer certain officers, employees, directors and consultants of us and our subsidiaries equity interests in us and other incentive awards in order to attract, retain and reward such individuals and to strengthen the mutuality of interests between such individuals and our stockholders.In furtherance of this purpose, the 2010 Plan contains provisions for granting incentive and non-statutory stock options, stock wards and stock appreciation rights. Stock Options. A "stock option" is a contractual right to purchase a number of shares of Common Stock at a price determined on the date the option is granted. The option price per share of Common Stock purchasable upon exercise of a stock option and the time or times at which such options shall be exercisable shall be determined by the Board at the time of grant. Such option price shall not be less than 100% of the fair market value of the Common Stock on the date of grant. The option price must be paid in cash, money order, check or Common Stock of the Company.The Options may also contain at the time of grant, at the discretion of the Board, certain other cashless exercise provisions. 6 Options shall be exercisable at the times and subject to the conditions determined by the Board at the date of grant, but no option may be exercisable more than ten years after the date it is granted. If the Optionee ceases to be an employee of our company for any reason other than death, any option granted as an Incentive Stock Option exercisable on the date of the termination of employment may be exercised for a period of thirty days or until the expiration of the stated term of the option, whichever period is shorter. In the event of the Optionee’s death, any granted Incentive Stock Option exercisable at the date of death may be exercised by the legal heirs of the Optionee from the date of death until the expiration of the stated term of the option or six months from the date of death, whichever event first occurs.In the event of disability of the Optionee, any granted Incentive Stock Options shall expire on the stated date that the Option would otherwise have expired or 12 months from the date of disability, whichever event first occurs.The termination and other provisions of a non-statutory stock option shall be fixed by the Board of Directors at the date of grant of each respective option. Common Stock Award. “Common Stock Award” is shares of Common Stock that will be issued to a recipient at the end of a restriction period, if any, specified by the Board if he or she continues to be an employee, director or consultant of us. If the recipient remains an employee, director or consultant at the end of the restriction period, the applicable restrictions will lapse and we will issue a stock certificate representing such shares of Common Stock to the participant. If the recipient ceases to be an employee, director or consultant of us for any reason (including death, disability or retirement) before the end of the restriction period unless otherwise determined by the Board, the restricted stock award will be terminated. Eligibility The Company’s officers, employees, directors and consultants of U.S. Natural Nutrients and Minerals, Inc. and its subsidiaries are eligible to be granted stock options, and Common Stock Awards.Eligibility shall be determined by the Board; however, all Options and Stock Awards granted to officers and directors must be approved by the Board. Termination or Amendment of the 2010 Plan The Board may at any time amend, discontinue, or terminate all or any part of the 2010 Plan, provided, however, that unless otherwise required by law, the rights of a participant may not be impaired without his or her consent, and provided that we will seek the approval of our stockholders for any amendment if such approval is necessary to comply with any applicable federal or state securities laws or rules or regulations. Awards For the calendar year ending December 31, 2013, no awards had been made under the 2010 Plan to pay for services rendered to the Company in lieu of cash.These awards are made when the Company does not have sufficient cash to pay for the services provided to the Company. Shares Subject to the 2010 Plan Subject to adjustment, the aggregate number of shares of Stock which may be delivered under the 2010 Plan shall not exceed a number equal to 15% of the total number of shares of Stock outstanding immediately following the Effective Time, assuming for this purpose the conversion into Stock of all outstanding securities that are convertible by their terms (directly or indirectly) into Stock;provided, however, that, as of January 1 of each calendar year, commencing with the year 2011, the maximum number of shares of Stock which may be delivered under the 2010 Plan shall automatically increase by a number sufficient to cause the number of shares of Stock covered by the 2010 Plan to equal 15% of the total number of shares of Stock then outstanding, assuming for this purpose the conversion into Stock of all outstanding securities that are convertible by their terms (directly or indirectly) into Stock. 7 The Company filed a registration statement of April 13, 2013 with the Securities and Exchange Commission to issue 30,000,000 additional shares to be available to be issued from the 2010 Plan. Federal Tax Consequences The Federal income tax discussion set forth below is intended for general information only. State and local income tax consequences are not discussed, and may vary from locality to locality. Incentive Stock Options.Incentive stock options granted under the 2010 Plan are designed to qualify for the special tax treatment for incentive stock options provided for in the Internal Revenue Code (the “Code”).Under the provisions of the Code, an optionee who at all times from the date of grant until three months before the date of exercise is an employee of the Company, and who holds the shares of Common Stock obtained upon exercise of his incentive stock option for two years after the date of grant and one year after exercise, will recognize no taxable income on either the grant or exercise of such option and will recognize capital gain or loss on the sale of the shares.If such shares are held by the optionee for the required holding period, the Company will not be entitled to any tax deduction with respect to the grant or exercise of the option.If such shares are sold by the optionee prior to the expiration of the holding periods described above, the optionee will recognize ordinary income upon such disposition.Upon the exercise of an incentive stock option, the optionee will incur an item of tax preference equal to the excess of the fair market value of the shares at the time of exercise over the exercise price, which may subject the optionee to the alternative minimum tax. Non-Qualified Options. Under present Treasury regulations, an optionee who is granted a non-qualified option will not realize taxable income at the time the option is granted. In general, an optionee will be subject to tax for the year of exercise on an amount of ordinary income equal to the excess of the fair market value of the shares on the date of exercise over the option price, and the Company will receive a corresponding deduction. Income tax withholding requirements apply upon exercise. The optionee's basis in the shares so acquired will be equal to the option price plus the amount of ordinary income upon which he is taxed. Upon subsequent disposition of the shares, the optionee will realize capital gain or loss, long-term or short-term, depending upon the length of time the shares are held after the option is exercised. Common Stock Awards. Recipients of shares of restricted Common Stock that are not "transferable" and are subject to "substantial risk of forfeiture" at the time of grant will not be subject to Federal income taxes until lapse or release of the restrictions on the shares. The recipient's income and the Company's deduction will be equal to the fair market value of the shares on the date of lapse or release of such restrictions.It has been the Company’s policy to value the cost of the issuance of said unregistered shares at the then bid price of the stock when issued. The issuance of any of our common or preferred stock is within the discretion of our Board of Directors, which has the power to issue any or all of our authorized but unissued shares without stockholder approval. 8 Recent Sales of Unregistered Securities During 2013, 32,552,942 unregistered restricted shares were issued for the payment for goods and services. Of that amount, 21,727,942 shares were issued to M Strata in lieu of a cash payment which was required pursuant to the terms of the M Strata Agreement.M Strata immediately disbursed the shares it received to its members.On February 14, 2013, the Company issued 10,000,000 shares of common stock to Michael Tague for services to be rendered to the corporation.He was to vest 1/24 of said 10,000,000 shares each month while he was a member of the Board of Directors.Therefore as of December 31, 2013, 4,375,000 shares had vested.As of the date of his resignation on March 22, 2013, Mr. Tague had 5,500,000 shares vested.4,500,000 shares are to be returned to the treasury by Mr. Tague.Additionally, 825,000 shares were issued to multiple individuals for various other services. Issuer Purchases of Equity Securities None. OTHER INFORMATION On October 26, 2009, U.S. Rare Earth Minerals, Inc. (USMN) (formerly known asU.S. Natural Nutrients and Minerals, Inc., a Nevada corporation (entered into an Agreement with M Strata, LLC, a Nevada limited liability company (“M Strata”) (“M Strata Agreement”) whereby M Strata granted to USMN permission and consent to mine the certain mineral products (the “Product”) from certain mining claims owned or controlled by M Strata located in Panaca, Nevada.Pursuant to the terms of the M Strata Agreement, M Strata will designate which claims may be mined and USMN shall have the right to mine the Product and remove the Product from the mining claims so designated. The M Strata Agreement further provided that it was granting USMN the exclusive right to mine and purchase the Product from M Strata (“Exclusive Right”) and M Strata agreed that it will not sell Product or permit any other person or entity to purchase Product or mine on the claims controlled by M Strata other than USMN, on condition that USNNM meets certain Purchase Minimums (as defined in the agreement) (“Purchase Minimums”) and makes timely payments therefor.In the event USMN fails to meet the Purchase Minimums for a period of one year, then such Exclusive Right shall terminate and M Strata shall be entitled to either (i) terminate the M Strata Agreement and cause USMN to terminate all mining operations on M Strata’s claims or (ii) sell Product to other purchasers in addition to USMN.USMN may cure any default in the Purchase Minimum by paying for the difference between the amount actually purchased in any one calendar year which was less than the Purchase Minimum and the amount actually ordered and paid for. Nothing in the M Strata Agreement conferred on USMN or its agents any rights of ownership in any mining claims owned or controlled by M Strata now or in the future.In addition, USMN agreed that it would only purchase Calcium Montmorillonite (“Product”) from M Strata and from no other source for the term of the M Strata Agreement or any extensions thereofNo default has been declared by M Strata of any of the terms of the Agreement as of the date hereof. The initial term of the M Strata Agreement was for five (5) years and there was a provision for automatic extensions of the term for consecutive additional one (1) year terms thereafter.The M Strata Agreement provided for payments by USMN of $24.00 per ton of Product removed from M Strata’s claims, subject to periodic adjustment for cost of living in accordance with the terms of the M Strata Agreement.Payments for Product were to be made by USNNM to M Strata on a monthly basis, upon presentation of invoices and in accordance with the terms of the M Strata Agreement.There were monthly minimum purchases of Product that were required to be made during the term of the M Strata Agreement dated October 26, 2009.M Strata has agreed in the past to accept unregistered shares of common stock of USMN in consideration for the obligations of the Company pursuant to the terms of the M Strata Agreement. A copy of the Agreement was attached to the filing of a Form 8K in November, 2009. The Agreement was supplemented in 2011 to include the right of the Company to mine various rare earth minerals on the mining claims. 9 On December 9, 2013, the Company and M Strata renegotiated the M Strata Agreement dated October 26, 2009.The Company and M Strata entered into the First Amended and Restated Mining Agreement effective as of November 1, 2013 (Amended M Strata Agreement).The Amended M Strata Agreement relieved the Company of its contractual obligation to purchase a minimum annual amount of 40,000 tons of Product .The Amended M Strata Agreement, amends and substantially modifies the terms of the October 26, 2009 Agreement.At the time of the execution of the Amended M Strata Agreement, the Company owed M Strata $606.000 for Product.As part of the agreements between the Company and M Strata,M Strata agreed to accept 400,000 shares of $1, 6% Cumulative Preferred Stock in satisfaction of $400,000 of the Company’s obligation to it and to cancel the remaining $206,000 of the amount owed. Management believes the Amended Agreement is of significant and substantial benefit and value to the Company because it eliminates the requirement that the Company purchase a minimum of 40,000 tons of Product per year (whether or not it was able to sell such amount in each year or not) at the current price calculated pursuant to the October 26, 2009 Agreement of a total of $1,080,000.Under the terms of the AmendedM Strata Agreement, that minimum purchase requirement has been eliminated.Under the AmendedM Strata Agreement, the Company is only required to pay for Product according to the greater of either (i) a minimum of one hundred tons a week at a price of $27 per ton (a minimum amount of $2,700 per week) or (ii) the actual amount of tons sold multiplied by $27 per ton.Accordingly, the Amended Agreement no longer obligates the Company to purchase a minimum of thousands of tons per year.The Amended Agreement contains additional modifications and provisions, which include, but are not limited to the following: a.The $27 per ton price will be subject to adjustment based on an annual price adjustment equal to the increase in the cost of living; b.Payment of the greater of the minimum or the actual amounts must be made weekly; c.All mining costs and fees payable to all government agencies shall continue to be paid by the Company; d.All insurance requirements remain the same; and, e.The term of the Amended M Strata Agreement has been extended for an initial term of 5 years and the Company has the option to extend the term for an additional 5 years so long as it is not in default under any of its obligations at the time of the exercise of the extension. Twenty-five percent (25%) of the beneficial ownership of M Strata is owned by Dennis Cullison, who also serves as the Chairman of the Board and President of the Company.A twenty-five percent (25%) beneficial ownership of M Strata is also owned by Paul Hait, formerly a member of the Board of Directors of the Company.Mr. Hait is a retired Chairman of the Board of the Company.Neither Mr. Cullison nor Mr. Hait participated in the negotiation of the Amended Agreement. A copy of the Agreement was attached to the filing of a Form 8K on December 9, 2013. Item 6.Selected Financial Data. As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide this information. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operation The following discussion should be read in conjunction with our audited financial statements and the notes thereto. 10 Forward-Looking Statements This annual report contains forward-looking statements and information relating to us that are based on the beliefs of our management as well as assumptions made by, and information currently available to, our management. When used in this report, the words "believe," "anticipate," "expect," "estimate," “intend”, “plan” and similar expressions, as they relate to us or our management, are intended to identify forward-looking statements. These statements reflect management's current view of us concerning future events and are subject to certain risks, uncertainties and assumptions, including among many others: a general economic downturn; a downturn in the securities markets; federal or state laws or regulations having an adverse effect on proposed transactions that we desire to effect; Securities and Exchange Commission regulations which affect trading in the securities of "penny stocks,"; and other risks and uncertainties. Should any of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described in this report as anticipated, estimated or expected. All forward-looking statements attributable to us are expressly qualified in their entirety by the foregoing cautionary statement. RESULTS OF OPERATIONS The following table shows the financial data of the consolidated statements of operations of the Company and its subsidiaries for the year ended December 31, 2013 and December 31, 2012.The data should be read in conjunction with the audited consolidated financial statements of the Company and related notes thereto. YEAR ENDED DECEMBER 31, 2, 2012 December 31, December 31, $ Change % Change Revenues $ $ $ 33 % Cost of sales ) ) ) 62 % Gross profit 15 % General and administrative expenses ) ) -11 % Operating Loss $ ) $ ) $ -13 % During the year ended December 31, 2013, we incurred expenses of $2,192,425, a decrease of 11% from the year ended December 31, 2012.A decrease of $409,831 in professional services was partly offset by the increase of $226,918 for the land lease. During the year ended December 31, 2013, we have incurred approximately $252,646 in employee compensation expense, a decrease of approximately $40,774 from prior year. LIQUIDITY AND CAPITAL RESOURCES December 31, December 31, $Change % Change Cash $ $ $ % Accounts payable and accrued expenses 21
